Citation Nr: 0312127	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1975, and from December 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the RO that 
denied the veteran's claims for service connection for joint 
and muscle pain, gastrointestinal symptoms, cardiovascular 
symptoms, sleep disturbance, and fatigue, each claimed as due 
to undiagnosed illness.  A notice of disagreement was 
received in April 1996.  The RO issued a statement of the 
case in April 1996.  The veteran filed a substantive appeal 
in June 1996.  

In June 2000, the Board denied the claims for service 
connection for gastrointestinal symptoms and joint and muscle 
pain, and remanded the remaining issues on appeal to the RO 
for additional development and adjudication.  During the 
pendency of the remand, in August 2002, the RO granted 
service connection for hypertensive heart disease (previously 
claimed as cardiovascular symptoms resulting from undiagnosed 
illness).  

In November 2002, the Board denied the claim for service 
connection for sleep disturbance and undertook additional 
development of the issue of service connection for fatigue 
pursuant to its authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  Consequently, in February and May 2003, the Board 
received additional evidence.  


REMAND

The RO last reviewed the issue on appeal in August 2002, at 
which time it issued a supplemental statement of the case 
that continued the denial of the claim remaining on appeal.  
In response to information provided by the veteran, the Board 
has since obtained and associated with the claims file 
records of treatment from the VA outpatient clinic in 
Orangeburg, South Carolina, and the VA Medical Center in 
Columbia, South Carolina, as well as had the veteran under VA 
examination in May 2003, the report of which is also of 
record.  However, the Board is unable to render a decision on 
the basis of such evidence at this time.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, has recently been held 
to be invalid.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In view of the above-cited decision, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995), the matter on appeal must be returned to the RO 
for consideration of the claim in light of all additional 
evidence added to the record since the August 2002 
supplemental statement of the case.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide full reasons and bases for 
its determinations.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
the appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



